                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

LEIDY TATIANA CARVAJAL                         ) Civil Action No. 3:19-cv-00170
ARCHULETA, individually, and in her            )
capacity as Administratrix of the Estate of    )
SEAN ARCHULETA, and as next friend             )
of minors JA and VS,                           )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )
ATLAS AIR WORLDWIDE HOLDINGS,                  )
INC., ATLAS AIR, INC.,                         )
AMAZON.COM, INC., and AMAZON                   )
FULFILLMENT SERVICES, INC.                     )
                                               )
               Defendants                      )
                                               )

    ANSWER OF DEFENDANTS AMAZON.COM, INC. AND AMAZON FULFILLMENT
         SERVICES, INC. TO PLAINTIFF'S FIRST AMENDED COMPLAINT

       Defendants AMAZON.COM, INC. and AMAZON.COM SERVICES, INC. (successor-

in-interest to Amazon Fulfillment Services, Inc.), 1 by and through its undersigned counsel,

answers Plaintiff's First Amended Complaint ("Amended Complaint") and asserts its affirmative

defenses as follows:

       Each paragraph of this Answer responds to the same numbered paragraph of the

Amended Complaint. Except as otherwise expressly alleged, AMAZON denies each and every

allegation in the Amended Complaint.




1
        AMAZON.COM, INC. and AMAZON.COM SERVICES, INC. are collectively referred
to herein as "AMAZON."
           AS TO THE NATURE OF THE NATURE OF THE CAUSE OF ACTION

          1.1   AMAZON admits only that on February 23, 2019, Atlas Air, Inc. ("Atlas Air")

Flight 3591 crashed at Trinity Bay, Texas, resulting in the deaths of all occupants aboard.

AMAZON lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 1.1 of the Amended Complaint and, therefore, they are

denied.

                                AS AND TO THE PARTIES

          2.1   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 2.1 of the Amended Complaint and, therefore, they are

denied.

          2.2   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 2.2 of the Amended Complaint and, therefore, they are

denied.

          2.3   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 2.3 of the Amended Complaint and, therefore, they are

denied.

          2.4   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 2.4 of the Amended Complaint and, therefore, they are

denied.

          2.5   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 2.5 of the Amended Complaint and, therefore, they are

denied.




                                              2
          2.6    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 2.6 of the Amended Complaint and, therefore, they are

denied.

          2.7    AMAZON admits only that AMAZON.COM, INC. is a Delaware corporation

with a principal place of business in Seattle, Washington.        The remaining allegations in

paragraph 2.7 of the Amended Complaint contain legal conclusions to which no response is

required.

          2.8    AMAZON admits only that AMAZON.COM SERVICES, INC. is a Delaware

corporation with a principal place of business in Seattle, Washington. The remaining allegations

in paragraph 2.8 of the Amended Complaint contain legal conclusions to which no response is

required.

          2.9    AMAZON admits only that on February 23, 2019, a Boeing 767-375ER (SF) with

Registration N1217A and operating as Atlas Air Flight 3591 from Miami, Florida to Houston,

Texas, crashed at Trinity Bay, Texas, resulting in the deaths of all occupants aboard. AMAZON

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 2.9 of the Amended Complaint and, therefore, they are denied.

          2.10   AMAZON admits only that on February 23, 2019, the Atlas Air Flight 3591

aircraft was transporting cargo and crashed at Trinity Bay, Texas, resulting in the deaths of all

occupants aboard. AMAZON lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in paragraph 2.10 of the Amended Complaint and,

therefore, they are denied.

          2.11   AMAZON admits only that on February 23, 2019, Atlas Air Flight 3591 crashed

at Trinity Bay, Texas, resulting in the deaths of all occupants aboard.        AMAZON lacks



                                               3
knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 2.11 of the Amended Complaint and, therefore, they are denied.

                         AS TO THE JURISDICTION AND VENUE

       3.1     The allegations in paragraph 3.1 of the Amended Complaint contain legal

conclusions to which no response is required.

       3.2     The allegations in paragraph 3.2 of the Amended Complaint contain legal

conclusions to which no response is required.

       3.3     The allegations in paragraph 3.3 of the Amended Complaint contain legal

conclusions to which no response is required.

       3.4     AMAZON admits only that Atlas Air Flight 3591 crashed at Trinity Bay, Texas,

and respectfully refers all matters of law contained therein to the Court.

             AS TO THE FACTS GIVING RISE TO THE CAUSE OF ACTION

       4.1     AMAZON admits only that in May 2016 AMAZON.COM SERVICES, INC. and

Atlas Air entered into an Air Transportation Services Agreement pursuant to which Atlas Air

agreed to provide air cargo transportation and certain other services in the United States to

AMAZON.COM SERVICES, INC. using Atlas Air equipment, personnel and supplies,

including twenty Boeing 767-300 operated by Atlas Air.

       4.2     AMAZON admits only that on February 23, 2019, a Boeing 767-375ER (SF)

aircraft (Registration N1217A) operating as Atlas Air Flight 3591 was an aircraft being operated

by Atlas Air pursuant to the Air Transportation Services Agreement.

       4.3     AMAZON admits only that on February 23, 2019, a Boeing 767-375ER (SF)

aircraft with Registration N1217A was operating as Atlas Air Flight 3591 from Miami, Florida

to Houston, Texas and was operated by Atlas Air.



                                                 4
          4.4    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.4 of the Amended Complaint and, therefore, they are

denied.

          4.5    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.5 of the Amended Complaint and, therefore, they are

denied.

          4.6    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.6 of the Amended Complaint and, therefore, they are

denied.

          4.7    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.7 of the Amended Complaint and, therefore, they are

denied.

          4.8    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.8 of the Amended Complaint and, therefore, they are

denied.

          4.9    AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.9 of the Amended Complaint and, therefore, they are

denied.

          4.10   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.10 of the Amended Complaint and, therefore, they are

denied.

          4.11   AMAZON admits only that on February 23, 2019, Atlas Air Flight 3591 crashed

at Trinity Bay, Texas, resulting in the deaths of all occupants aboard.     AMAZON lacks



                                               5
knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 4.11 of the Amended Complaint and, therefore, they are denied.

          4.12   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.12 of the Amended Complaint and, therefore, they are

denied.

          4.13   AMAZON denies the allegations in paragraph 4.13 of the Amended Complaint,

and respectfully refers all matters of law contained therein to the Court.

                     AS TO THE CAUSE OF ACTION – NEGLIGENCE

          5.1    Answering paragraph 5.1 of the Amended Complaint, AMAZON incorporates its

responses set forth in paragraphs 1.1 through 4.13 of this Answer.

          5.2    The allegations in paragraph 5.2 of the Amended Complaint contain legal

conclusions to which no response is required. To the extent a responsive pleading is required,

AMAZON denies the allegations in paragraph 5.2.

          5.3    The allegations in paragraph 5.3 of the Amended Complaint contain legal

conclusions to which no response is required. To the extent a responsive pleading is required,

AMAZON denies the allegations in paragraph 5.3.

          5.4    The allegations in paragraph 5.4 and its discrete subparts of the Amended

Complaint contain legal conclusions to which no response is required.          To the extent a

responsive pleading is required, AMAZON denies the allegations in paragraph 5.4 and its

discrete subparts.

          5.5    AMAZON denies the allegations in paragraph 5.5 of the Amended Complaint,

and respectfully refers all matters of law contained therein to the Court.




                                                 6
          5.6   AMAZON lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 5.6 of the Amended Complaint and, therefore, they are

denied.

                AS TO THE CAUSE OF ACTION – GROSS NEGLIGENCE

          5.7   Answering paragraph 5.7 of the Amended Complaint, AMAZON incorporates its

responses set forth in paragraphs 1.1 through 5.6 of this Answer.

          5.8   AMAZON denies the allegations in paragraph 5.8 of the Amended Complaint,

and respectfully refers all matters of law contained therein to the Court.

          5.9   AMAZON denies the allegations in paragraph 5.9 of the Amended Complaint,

and respectfully refers all matters of law contained therein to the Court.

                                       AS TO DAMAGES

          6.1   AMAZON denies the allegations in paragraph 6.1 of the Amended Complaint,

and respectfully refers all matters of law contained therein to the Court.

          6.2   AMAZON denies the allegations in paragraph 6.2 and its discrete subparts of the

Amended Complaint, and respectfully refers all matters of law contained therein to the Court.

          6.3   AMAZON denies the allegations in paragraph 6.3 and its discrete subparts of the

Amended Complaint, and respectfully refers all matters of law contained therein to the Court.

          6.4   AMAZON denies the allegations in paragraph 6.4 and its discrete subparts of the

Amended Complaint, and respectfully refers all matters of law contained therein to the Court.

                                 AS TO THE JURY DEMAND

          7.1   AMAZON objects to Plaintiff's jury demand as Plaintiff is not entitled to a jury

trial because the claims in the Amended Complaint fall within the admiralty jurisdiction of the

Court.



                                                 7
                   AFFIRMATIVE DEFENSES AND OTHER MATTERS

                              FIRST AFFIRMATIVE DEFENSE

       1.      Plaintiff's Amended Complaint fails to state a claim upon which relief can be

granted against AMAZON.

                             SECOND AFFIRMATIVE DEFENSE

       2.      Plaintiff and the alleged beneficiaries of the decedent's estate may lack capacity

and/or standing to bring this action.

                              THIRD AFFIRMATIVE DEFENSE

       3.      The incident which is the subject matter of this action arose during the course of

"international carriage" within the meaning of a treaty of the United States known as the

Convention for the Unification of Certain Rules for International Carriage by Air, done at

Montreal on 28 May 1999, ICAO Doc. No. 9740 (entered into force November 4, 2003),

reprinted in S. Treaty Doc. 106-45, 1999 WL 33292734 (hereinafter "Montreal Convention"),

and the rights of the parties are governed exclusively by the provisions of the Montreal

Convention, which preempts any other claims and causes of action for death or bodily injury.

                             FOURTH AFFIRMATIVE DEFENSE

       4.      The alleged damages complained of were not proximately caused by any culpable

conduct on the part of the AMAZON or AMAZON's employees, servants or agents.

                              FIFTH AFFIRMATIVE DEFENSE

       5.      The alleged damages complained of were caused or contributed to by the

negligence or culpable conduct of parties other than AMAZON and AMAZON is, therefore, not

liable to Plaintiff, or alternatively, the amount of damages recoverable by Plaintiff must be




                                               8
diminished in the proportion to which the negligence or culpable conduct attributable to parties

other than AMAZON bears to the negligence or culpable conduct which caused the damage.

                             SIXTH AFFIRMATIVE DEFENSE

       6.      Plaintiff's damages, if any, were caused and brought about by an intervening and

superseding cause and were not caused by AMAZON or any person or entity for whom

AMAZON is responsible.

                           SEVENTH AFFIRMATIVE DEFENSE

       7.      AMAZON asserts that if it is liable to Plaintiff, which liability AMAZON

expressly denies, then AMAZON is entitled to a set-off for all settlements/benefits/payments

received by Plaintiff and/or that some or all of Plaintiff's claims may be barred as a result of

settlements/benefits/payments received.

                            EIGHTH AFFIRMATIVE DEFENSE

       8.      Plaintiff's claim for punitive or exemplary damages is barred or limited by the

United States Constitution, the Montreal Convention, state constitutions, or other applicable law

including, without limitation, proscriptions against double jeopardy and excessive fines and

provisions assuring due process of law and equal protections of laws.

                             NINTH AFFIRMATIVE DEFENSE

       9.      Plaintiff's Amended Complaint and each and every cause of action alleged in the

Amended Complaint are barred, in whole or in part, because AMAZON's conduct was in

conformity with, and was pursuant to the applicable standard of care, statutes, governmental

regulations and industry standards.




                                               9
                              TENTH AFFIRMATIVE DEFENSE

       10.     Plaintiff's claims and alleged damages are limited, excluded and/or preempted by

federal law, including the Federal Aviation Act of 1958, as amended (Pub. L. No. 5-726, 72 Stat.

731, formerly codified at 49 U.S.C. § 1301 et seq., now re-codified and incorporated into 49

U.S.C. § 40101 et seq.), specially but not limited to 49 U.S.C. § 44112, and the provisions of the

corresponding regulations promulgated by the Federal Aviation Administration.

                           ELEVENTH AFFIRMATIVE DEFENSE

       11.     Plaintiff's claims and alleged damages are limited, excluded, barred, and/or

preempted by federal law, including the Airline Deregulation Act of 1978, Pub. L. No. 95-504,

92 Stat. 1705 (codified as amended at 49 U.S.C. §§ 40101-44310 (1994)).

                            TWELFTH AFFIRMATIVE DEFENSE

       12.     Plaintiff's Amended Complaint is premature in that it was filed and served before

the completion of the investigations arising from the February 23, 2019 accident at issue,

including the ongoing investigation of the National Transportation Safety Board ("NTSB").

                    NOTICE OF APPLICABILITY OF FOREIGN LAW

       13.     Pursuant to Rule 44.1 of the Federal Rules of Civil Procedure, AMAZON hereby

gives notice that it intends to raise issues concerning the law of a foreign country in this matter.

                         RESERVATION OF FURTHER DEFENSES

       14.     AMAZON reserves the right to assert any additional affirmative defenses as may

be appropriate based upon the facts or issues disclosed during the course of additional

investigation and discovery or the findings of the NTSB.

Dated: July 12, 2019




                                                 10
                                            Respectfully submitted,

                                            By: /s/ Pamela Hicks____________________
                                            Pamela C. Hicks
                                            Texas Bar No. 24007002
                                            Federal ID No. 23061
                                            3555 Timmons Lane, Suite 1000
                                            Houston, Texas 77027
                                            Email: phicks@hdwlegal.com
                                            (713) 589-2240
                                            (713) 277-7220 (fax)

                                            ATTORNEY-IN-CHARGE FOR
                                            AMAZON.COM, INC., AND
                                            AMAZON.COM SERVICES, INC.
                                            (successor-in-interest to AMAZON
                                            FULFILLMENT SERVICES, INC.)


Of Counsel:

HICKS, DAVIS, WYNN, PC
3555 Timmons Lane, Suite 1000
Houston, Texas 77098
(713) 589-2240
(713) 277-7220 (fax)

-and-

Andrew J. Harakas (admitted Pro Hac Vice)
CLYDE & CO US LLP
405 Lexington Avenue
New York New York 10174
Email: Andrew.harakas@clydeco.us
(212)710-3900
(212) 710-3950 (fax)




                                              11
                                CERTIFICATE OF SERVICE

        I certify that on July 12, 2019 a true and correct copy of the Answer of Defendants
Amazon.com, Inc. and Amazon Fulfillment Services, Inc. to Plaintiff's First Amended
Complaint has been served via the U.S. District Court’s ECF system on all counsel of record
as follows:

     Eric J. Rhine, Esq.
     Spagnoletti Law Firm
     401 Louisiana, 8th Floor
     Houston, TX 77002
     Tel: (713) 653-5600
     Fax: (713) 653-5656
     Attorneys for Plaintiff

     Mary F. Schiavo, Esq.
     James R. Brauchle, Esq.
     Motley Rice LLC
     28 Bridgeside Blvd.
     Mt. Pleasant, SC 29464
     Tel: (843) 216-9000
     Fax: (843) 216-9450
     Attorneys for Plaintiff

                                                 /s/Pamela C. Hicks
                                                 Pamela C. Hicks




                                            12
